Exhibit 10.25

 

AMENDMENT OF LEASES AND LICENSE

 

THIS AMENDMENT OF LEASES AND LICENSE, hereinafter called “this Amendment”, is
made on this  14th day of July, 2010 by and between ML MACADAMIA ORCHARDS, L.P.,
a Delaware limited partnership (“MLMO”) and MAUNA LOA MACADAMIA NUT CORPORATION,
a Hawaii corporation (“Mauna Loa”).

 

RECITALS:

 

A.                                       International Air Service Co., Ltd., a
California corporation (“IASCO”), and Mauna Loa entered into that certain
Agricultural Lease of 316 Acres of Developed Macadamia Orchards dated
September 12, 1979, for purposes of Mauna Loa’s farming a macadamia orchard on
real property owned by IASCO, a memorandum thereof recorded in the Bureau of
Conveyances of the State of Hawaii in Liber 13991, Page 680.

 

B.                                      IASCO and Mauna Loa entered into that
certain Agricultural License Agreement for 626 Acres to be Developed With
Macadamia Orchards dated September 12, 1979, for purposes of Mauna Loa’s farming
a macadamia orchard on real property owned by IASCO, a memorandum thereof
recorded in said Bureau in Liber 13991, Page 687.

 

C.                                      IASCO and Mauna Loa entered into that
certain Agricultural Lease of 624 Acres of Macadamia Orchards dated
September 21, 1981, for purposes of Mauna Loa’s farming a macadamia orchard on
real property owned by IASCO, a memorandum thereof recorded in said Bureau in
Liber 15833, Page 51.  Said lease was amended by Amendment of Agricultural Lease
made by and between IASCO and Mauna Loa and acknowledged on September 2, 1983
and November 28, 1983, a memorandum thereof dated November 28, 1983 recorded in
said Bureau in Liber 17510, Page 120.

 

D.                                       The above listed leases and license
were each amended by unrecorded letter agreement dated June 24, 1983, unrecorded
letter agreement dated July 28, 1992, unrecorded Memorandum of Agreement dated
March 6, 1998 and unrecorded letter agreement dated September 12, 2002
(collectively, the leases and license).

 

--------------------------------------------------------------------------------


 

E.                                   IASCO’s interests in the leases and license
were assigned to MLMO by Assignment of Leases and License of even date herewith.

 

F.                                    MLMO and Mauna Loa now wish to amend the
leases and license to eliminate all farming and irrigation related obligations
of Mauna Loa.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements expressed herein and in the leases and license, MLMO and Mauna Loa
hereby agree to amend the leases and license, as follows:

 

A.                                 The parties intend that Mauna Loa be relieved
of all obligations relating to the development, maintenance, care, irrigation,
farming and harvesting of the orchards.  To this end, the following provisions
are hereby deleted:

 

1.                                  From Agricultural Lease of 316 Acres of
Developed Macadamia Orchards dated September 12, 1979, as amended:  Section 2
(Orchard Development Services to be Performed by Mauna Loa on the Undeveloped 31
Acres); Section 3 (Irrigation, Orchard Care, etc.); Section 4 (Reimbursement of
Costs and Payment of Fees); and Section 13 (First Refusal Right on Future
Macadamia Nut Orchards of Owner).

 

2.                                    From Agricultural License Agreement for
626 Acres to be Developed With Macadamia Orchards dated September 12, 1979, as
amended:  Section 2 (Orchard Development Services to be Performed by Mauna Loa);
Section 3 (Irrigation, Orchard Care, etc.); Section 4 (Reimbursement of Costs
and Payment of Fees); and Section 12 (First Refusal Right on Future Macadamia
Nut Orchards of Owner).

 

2

--------------------------------------------------------------------------------


 

3.                                  From Agricultural Lease of 624 Gross Acres
of Macadamia Orchards dated September 21, 1981, as amended:  Section 2 (Orchard
Development Services to be Performed by Mauna Loa on the Undeveloped Approximate
128 Acres to be Converted to Macadamia Orchards); Section 3 (Irrigation, Orchard
Care, etc.); and Section 4 (Reimbursement of Costs and Payment of Fees).

 

The above listed sections are deleted in their entirety; provided, however, that
should any term be defined within the deleted section which is necessary to the
understanding of the remaining sections of the leases and licenses, then such
definition shall remain.

 

B.                                  Sections 5 of each of the Agricultural Lease
of 316 Acres of Developed Macadamia Orchards dated September 12, 1979, as
amended, and the Agricultural Lease of 624 Gross Acres of Macadamia Orchards
dated September 21, 1981, as amended, are deleted in their entirety and replaced
with the following:

 

5.1                           Delivery  and Acceptance  of Crops. As rental,
Mauna Loa shall purchase, as set forth herein, from Owner all macadamia nuts
produced on Owner’s Land.  Owner shall husk and deliver from time to time during
the term of this Agreement to Mauna Loa’ s plant all of the macadamia nuts
produced on the Owner’s Land. The Owner shall not be obligated hereunder to
deliver to Mauna Loa, and Mauna Loa shall not be obligated hereunder to accept
any macadamia crops other than those produced on the Owner’s Acreage.  Title to
the nuts and risk of loss shall pass from Owner to Mauna Loa at the time the
nuts are delivered to Mauna Loa’s plant.

 

3

--------------------------------------------------------------------------------


 

5.2                            Weighing.  As soon as practicable following
husking of the Owner’s macadamia nuts as aforesaid, Mauna Loa shall weigh the
total shipment of the husked macadamia nuts in order to determine the
wet-in-shell weight of the shipment.  As hereinafter used, the term “shipment”
shall mean all deliveries of macadamia nuts from the Owner to Mauna Loa during
each day.  In weighing the shipments Mauna Loa from time to time shall employ
such methods and procedures as will enable Mauna Loa with as much accuracy as
may be reasonably practicable to ascertain the wet-in-shell weight of the nuts
contained in shipment.

 

C.                                 Section 5 of the Agricultural License
Agreement for 626 Acres to be Developed With Macadamia Orchards dated
September 12, 1979, as amended, is deleted in its entirety and replaced with the
following:

 

5.1                              Delivery and Acceptance of Crops. As license
fee, Mauna Loa shall purchase, as set forth herein, from Owner all macadamia
nuts produced on Owner’s Land.  Owner shall husk and deliver from time to time
during the term of this Agreement to Mauna Loa’s plant all of the macadamia nuts
produced on the Owner’s Land.  The Owner shall not be obligated hereunder to
deliver to Mauna Loa, and Mauna Loa shall not be obligated hereunder to accept
any macadamia crops other than those produced on the Owner’s Acreage.  Title to
the nuts and risk of loss shall pass from Owner to Mauna Loa at the time the
nuts are delivered to Mauna Loa’s plant.

 

4

--------------------------------------------------------------------------------


 

5.2                            Weighing.  As soon as practicable following
husking of the Owner’s macadamia nuts as aforesaid, Mauna Loa shall weigh the
total shipment of the husked macadamia nuts in order to determine the
wet-in-shell weight of the shipment.  As hereinafter used, the term “shipment”
shall mean all deliveries of macadamia nuts from the Owner to Mauna Loa during
each day.  In weighing the shipments Mauna Loa from time to time shall employ
such methods and procedures as will enable Mauna Loa with as much accuracy as
may be reasonably practicable to ascertain the wet-in-shell weight of the nuts
contained in shipment.

 

D.                                 Section 9(e) of the Agricultural License
Agreement for 626 Acres to be Developed With Macadamia Orchards dated
September 12, 1979, as amended, and Section lO(e) of the Agricultural Lease of
316 Acres of Developed Macadamia Orchards dated September 12, 1979, as amended,
are deleted in their entirety and replaced with the following:

 

Use of Land.  The parties hereto agree that the Owner’s Land will be utilized
only for the production of macadamia nuts and for no other use whatsoever during
the term of this Agreement, and the Owner will keep all of Owner’s Land planted
with macadamia and windbreak trees during the entire term of this Agreement.
Provided, however, that Owner may from time to time withdraw certain portions of
Owner’s Land (the “withdrawn land”) and substitute therefore other suitable
acreage (the “substitute land”) having grafted macadamia trees of comparable age
and yield.

 

5

--------------------------------------------------------------------------------


 

E.                                   Section 11 of the Agricultural Lease of 624
Gross Acres of Macadamia Orchards dated September 21, 1981, as amended, is
deleted in its entirety and replaced with the fol1owing:

 

Use of Land . The parties hereto agree that the Owner’s Land will be utilized
only for the production of macadamia nuts and for no other use whatsoever during
the term of this Lease, and the Owner will keep all of Owner’s Land planted with
macadamia and windbreak trees during the entire term of this Lease.  Provided,
however, that Owner may from time to time withdraw certain portions of Owner’s
Land (the “withdrawn land”) and substitute therefore other suitable acreage (the
“substitute land”) having grafted macadamia trees of comparable age and yield.

 

F.                                   Except as amended hereby, the leases and
license remain in full force and effect.

 

G.                                 This Amendment may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same Amendment, which shall be binding
upon all parties to this Amendment, even if all of the parties do not sign the
original or the same counterparts.  The parties’ signatures may be separated on
different pages. For all purposes, including, without limitation, recordation,
filing and delivery of this Amendment, duplicate unexecuted and unacknowledged
pages of the counterparts may be discarded and the remaining pages assembled as
one document.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, MLMO and Mauna Loa have executed these presents on the day
and year first above written.

 

 

 

ML MACADAMIA ORCHARDS, L.P., a

 

Delaware limited partnership

 

 

 

By: ML Resources, Inc., a Hawaii corporation
Its: general partner

 

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Its:

President

 

 

 

 

 

 

 

MAUNA LOA MACADAMIA NUT

 

CORPORATION, a Hawaii corporation

 

 

 

 

 

 

 

By:

/s/ Susan M. Angele

 

 

Name:

Susan M. Angele

 

 

Its:

Vice President

 

7

--------------------------------------------------------------------------------